DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 06/12/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Notohara et al. (US 6198240 B1) in view of Liu et al. (US 20150349681 A1).

Re. claim 1, Notohara discloses a motor drive apparatus (Fig. 12) comprising, 
a converter (2) that receives an AC power from an AC power supply (1) and supplies it to a DC circuit (see smoothing capacitor);
an inverter (3) that converts the power from the DC circuit (smoothing capacitor) into a variable frequency AC power, and drives an motor (motor 4);
a converter control unit (8) for controlling the converter (2);
a DC voltage detector (11) for detecting the DC voltage of the DC circuit;
an inverter control unit (6) for controlling the inverter (5, 6 and 12), the inverter control unit includes,
a rotation speed detector (5) for detecting a rotation speed of the motor, 
a speed reference setting unit for setting the rotation speed of the motor (speed command generating circuit 20), 
a circuit for detecting a speed deviation  which is the deviation from an output of the rotation speed detector and an internal speed command outputted from the speed reference setting unit (SPEED DEVIATION SIGNAL in Fig. 12),
the speed reference setting unit has a correction circuit for correcting an external speed command given from the outside (SPEED COMMAND), and is characterized in that, the correction circuit corrects the external speed command according to a deviation between a detection value of the DC voltage detector and a first reference value (Fig. 11 shows a duty ratio signal or a speed deviation signal which is the output of the speed control circuit of fig. 12 representing a deviation of the calculated speed value from the speed command value are 
Notohara does not discloses a voltage drop detector for detecting a voltage drop of the AC power supply and deviation between a detection value of the DC voltage detector 85 and a first reference value when a voltage drop signal is received from the voltage drop detector.
Liu figure 1 discloses a voltage drop detector (160) for detecting a voltage drop of the AC power supply (11) and figure 6 shows a deviation (60) between a detection value of the DC voltage detector (Udc) and a first reference value (Udc_ref) when a voltage drop signal is received from the voltage drop detector (160).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Notohara with the teaching of Liu to monitor a voltage drop of the AC power supply causing a fluctuation in the output of the converter and regulate the speed of the motor according to Notohara teaching in order to provide a long and stable operation of the speed control system to minimize downtime, and to improve efficiency during a drop in grid voltage.
Re. claim 3, the combination of Notohara and Liu discloses that the detected DC voltage is compared to target DC voltage as shown in Fig. 11 of Notohara. The cited .  
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Notohara et al. (US 6198240 B1) in view of Liu et al. (US 20150349681 A1), and further in view of Tanahashi (US 4519479 A).
Re. claim 2, Notohara figure 12 and Liu figure 1 discloses motor drive apparatus made up of a converter circuit rectifying an AC power supply for outputting desired DC voltages, a motor drive device made up of an inverter circuit connected to the output of the converter circuit, and a control circuit for controlling the switching operation to control a motor. However, the cited reference does not disclose the motor is intended to be used to drive hoist. Tanahashi figure 3 depicts the same motor control system consisted of converter circuit (3), an inverter circuit (21), and a control circuit (22) for controlling the switching operation to control a motor (6) used for the hoist (7)
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Notohara and Liu with the teaching of Tanahashi to implement the same motor control system of Notohara to drive a hoist to control the AC/DC change and to control the rotational velocity of the hoist motor.

Allowable Subject Matter
5.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAID BOUZIANE/Examiner, Art Unit 2846